Exhibit 10.43

Appendix

Contract NO.: S.Y.B.Z.Zi (2013)NO.003

Comprehensive Credit Extension Contract

(Applies to Group Clients Business)

China CITIC Bank

            Shenzhen Branch        

 

 

 

—1—

--------------------------------------------------------------------------------

Notes in Filling

I. Use sign pen or fountain pen in black blue or black ink to fill out this
Contract.

II. The Contract shall be filled completely with clear and neat writing.

III. Currencies shall be written in Chinese rather than currency symbols. The
Chinese names of currencies shall be added before capitalized currency amount
and currency symbols shall be added before lower-case amount.

IV. The extra blankness of withdrawal plan and repayment plan shall be handled
with broken line, being sealed with “blank hereunder” or with words of “blank
hereunder”. Other blankness without actual contents may be filled out with slash
“/”.

 

 

 

—2—

--------------------------------------------------------------------------------

Comprehensive Credit Extension Contract

(Applies for Group Clients Business)

Fiduciary one: NeoPhotonics (China) Co., Ltd.       (The fiduciary one and
fiduciary two are referred to as Party A hereinafter)

Address: NeoPhotonics Building, 8 Keji South 12th Road, South Hi-Tech Industry
Park, Shenzhen 518057 China.

Post code: 518057

Telephone: 075526748615

Fax: 075526634110

Legal Representative: TIMOTHY S.JENKS

Bank and Account Number: Shenzhen Houhai Branch of China CITIC Bank
7442610182400001273

Fiduciary two: NeoPhotonics Dongguan Co., Ltd

(The fiduciary one, fiduciary two are all referred to as Party A hereinafter)

Address: Building B of B9 factory in Anli Science Park at South Section of South
Road Zhen’an Shangsha Village, Chang’an town, Dongguan.

Post code: 523867

Telephone: 075526748615

Fax: 075526634110

Legal Representative: Zhang Ziyu

Bank and Account Number: Shenzhen Houhai Branch of China CITIC Bank

7442610182400010941

Credit Granter: Shenzhen Branch of China CITIC Bank Incorporated Company
(referred to as Party B hereinafter)

Address: The fifth to tenth floor of 2nd period Brilliant Time Square at Fuhua
Third Road, Futian District, Shenzhen.

Post code: 518031

Telephone: 0755-25873538

Fax: 0755-25873538

Legal Representative/ Principal: Chen Xuying

Contract signing place:             Shenzhen                            
        

Contract signing date: June 3, 2013

 

 

 

—3—

--------------------------------------------------------------------------------

According to the regulations of relevant laws and rules such as Commercial Bank
Law of the People’s Republic of China, Contract Law of the People’s Republic of
China, the Guidelines for Management of Business Risks of Credits Granted by
Commercial Banks to Group Clients, Party A and Party B sign this Contract
through consultation and negotiation with the spirit of honesty and credibility
and the principle of equality and free will.

Article 1

Definition

In this Contact, the following terms contain the meanings as follows, unless
otherwise specified in the context:

“Comprehensive Credit Extension”, the credit extension Party B grants to Party A
includes one or more business lines as follows: The RMB or foreign currency
working capital loans, the opening of bank’s acceptance bill, discounting of
bills, the establishment of a letter of credit, packing loan, import bill
advance, outward documentary bills, the establishment of letter of undertaking
or other types of credit extension businesses that Party B accepts.

“General credit limit”, the highest limit of the credit extension balance Party
B grants to Party A.

“The credit extension balance”, the sum of outstanding debt principal of Party A
incurred by application for use of an general credit limit under the Contract;
Among which, the item of opened bank acceptance bills refers to Party B’s
capital of open and unpaid draft amount according to this Contract minus deposit
of bank acceptance bills item; the item of opened a letter of credit refers to
Party B’s capital of open and unpaid credit amount according to this Contract
minus deposit of credit amount item; the item of opened guarantee refers to
Party B’s capital of open and unpaid guarantee minus deposit of guarantee item.

Article 2

General credit limit and types

2.1 The general credit limit that Party A can apply to Party B for using during
its service life is:

Currency RMB (Capitalized) ONE HUNDRED AND FIFTY MILLION ONLY, (number)
¥150000000.00      

2.2 Under the items of this Contract, general credit limit can be used for one
or more business lines as follows: loan, acceptance of bills, discounting of
bills, the issuance of a letter of credit, packing loan, import bill advance,
outward documentary bills, the issuance of letter of undertaking or other types
of credit extension businesses that Party B accepts.

2.3 The specific business lines, limits, deadline, applications, etc, of the
foresaid general credit limits that Party A applies subjects to the specific
business contracts and agreements signed by Party A and Party B under the items
of the Contract. Party B shall be responsible for the obligations like making
loans and so on according to the agreements of the specific business lines and
contracts signed by Party A and Party B under the items of the Contract.

Article 3

Applications of the general credit limit

3.1 The service life of the general credit limit stipulated in this Contract is
one year, from June 3, 2013 to June 3, 2014.

3.2 During the service life and within the general credit limit stipulated in
this Contract, Party A may apply to Party B for this general credit limit in
written form in a lump or by several times.

When applying for the general credit limit, Party A shall clearly state in the
written application the proposed types of credit extension, deadline, amount,
etc. After reviewing and approving that it conforms to the credit extension
conditions and the agreements of the Contract, Party B shall sign the specific
business contract or other legal documents accepted by Party B with Party A

3.3 The credit extension balance that Party A uses shall not exceed the general
credit limit at any time during the service life of the general credit limit.
During its service life, Party B agrees to handle the general credit limit which
Party A has paid off according to the following item (1). The general credit
limit which is not used during its service life shall be canceled automatically
after the expiration.

(1) Recyclable. Under the item of the general credit limit stipulated in article
2, if Party A has paid off the general credit limit during its service life,
Party B renews the corresponding limit of the paid off part for Party A who may
reuse the general credit limit during its service life.

(2) Unrecyclable. Under the item of the general credit limit stipulated in
article 2, if Party A has paid off the general credit limit during its service
life, Party B doesn’t renew the corresponding limit of the paid off part for
Party A who shall not reuse the general credit limit during its service life.

—4—

--------------------------------------------------------------------------------

3.4 Under the items of the Contract, the accured expenses of the business like
the bank’s acceptance bills, bank guarantee, international trade financing, etc,
and the discount rate of the discounting of bills, the accured interest rate and
the exchange rate of loans and inward and outward documentary bills shall all be
stipulated by Party A and Party B in every specified business contract.

3.5 If the specific business contracts signed by Party A and Party B under the
items of the Contract are inconsistent with the Contract, the business contracts
shall prevails.

3.6 When Party A applies for credit limit, after checking and approving that it
conforms to the bank’s credit extension conditions and the agreements of this
Contact, Party B shall sign the specific business contracts with Party A and
execute them according to the Contact.

Article 4

Party A’s statement and guarantee

4.1 Party A shall be the legal person or other organizations established
according to the laws of People’s Republic of China and be legally entitled with
the necessary capacity for private rights and capacity for acts to sign and
perform the Contact and shall bear the civil liability independently and Party B
has already acquired the necessary and the legal internal and external approval
and authorization to sign the agreement.

4.2 Party A shall guarantee to use the credit extension limit according to the
law, regulations and the Contact and the specific agreements of the business
contracts, and coordinate with Party B for examination of the performance of
every relevant specific business in the Contact according to Party B’s
requirements.

4.3 Party A shall guarantee to timely submit the real financial statements and
other materials showing the enterprise’s production and operation according to
Party B’s requirements during the service life of the general credit limit, and
guarantee that all the submitted materials, files, data and information are
real, accurate, complete, legal and valid.

4.4 Party A shall guarantee to carry out the production and operation activities
during the service life of the general credit limit and take effective measures
to prevent the occurrence of the events which jeopard, damage or may jeopard,
damage Party B’s rights.

Article 5

Party A’s Right and Obligation

5.1 During the service life of the general credit limit, any significant change
of Party A’s operating decisions, including but not limited to the change of
share transfer, reorganization, combination, spin-off, shareholding reform,
joint capital, cooperation, joint operation, contract leases, business scope,
registered capital, etc, which may probably affect the right of Party B, Party A
shall inform Party B of this change 30 days in advance in written form, and
carry out the payoff responsibility agreed by Party B under the items of the
Contact or pay off the debt in advance or offer the guarantee that Party B
accepts.

5.2 Party A transfers, rents or deals with all or big part of the material
assets or operation revenue in the way like setting guarantee for the debt
beyond the debt under the contract items. Party A shall inform Party B of this
situation in written form 30 days in advance and obtain Party B’s written
permission in advance.

5.3 If something which has unfavorable effect on the performance of the
contract’s debt, including but not limited to being involved with lawsuit,
arbitration, criminal sanctions, administrative penalty, termination of
business, business stoppage, disbandment, being named in the gazette, business
license being canceled, being revoked, the worsening of financial status, etc,
happens, Party A shall inform Party B of this situation in written form within 3
days from the date the situations happen or may happen and take effective
measures to guard Party B’s obligatory right.

5.4 If situations including but not limited to termination of business, business
stoppage, being named in the gazette, disbandment, business license being
canceled, being revoked and operating loss, etc, happen to the guarantor, and he
loses all or part of the relevant guarantee ability in the contract, or when the
value of the guaranteed object of pledge, hostage, pledge rights decreases,
Party A shall provide new guarantee that Party B accepts.

5.5 Without Party B’s permission, Party A shall not transfer all or part of the
debt to a third party under the items of the Contact

5.6 Party A guarantees to pay the credit extension principal and interests back
on schedule and pay the payable costs. The due and payable but unpaid money
including but not limited to principal amount of loan, interest, default
interest and other payable money stipulated in the Contact and the specific
business contracts, Party B is entitled to charge the money from any account
that Party A opens in Party B and Party B’s affiliation without Party A’s prior
permission. When Party B charges the money according to the

—5—

--------------------------------------------------------------------------------

agreement in the Contact and the specific business contracts, if currency type
of the account is different from the business valuation currency, Party B shall
calculate by converting the exchange rate that Party B publishes on the date of
settlement into money

5.7 During the service life of the general credit limit, if changing the name of
legal person, legal representative, project leader, address, telephone number,
fax, etc, Party A shall inform Party B within 7 days in written form after the
changes.

5.8 Party A shall offer the information and materials like the name of each
member of the relevant group, legal representative, actual controller,
registered address, registered capital, main business, ownership structure, the
situation of senior executives, financial status, the major asset project,
guarantee situation and the situation of important lawsuits, etc, and guarantee
that these materials are real, accurate, complete, legal and valid. If the
foresaid information and data of members of the group are changed, Party A shall
inform Party B in written form within 3 days after the relevant change happens.

5.9 Party A shall report the situation of related transaction taking more
than10% (including 10%) of Party A net asset which will happen or has happened
in time to Party B, including but not limited to the relationship between the
parties in the transaction, trading program and transaction nature, the amount
of the transaction or the relevant proportion, pricing policy (including the
trade without amount or with only symbolic amount).

5.10 Party A shall not sign the contract which is inimical to Party B’s right
under this Contact and the specific business contracts with any third Party.

Article 6

Party B’s Right and Obligation

6.1 Party B is entitled to decide whether to sign each specific business
contract with Party A or not according to the relevant regulations of China
CITIC Bank and the credit approval process and to supervise and monitor the
performance of each specific business contract at any time.

6.2 When Party A applies for credit extension limit, Party B shall sign the
specific business contracts with Party A and execute them according to the
Contact.

6.3 Party B’s not executing or deferring of exercise of the rights stipulated in
the Contact or the specific business contracts does not mean that Party B gives
up his rights, and shall not be the obstacle of Party B’s exercise of his rights
at any time.

6.4 Party B shall keep all the materials, files, information as a secret
provided by Party A, except that they are queried or revealed according to laws
and regulations.

Article 7

Guarantee

7.1 In order to guarantee that the obligatory right produced under the items of
the Contact can be paid off, the following first way of guarantee shall be
taken.

(1) Guarantor NeoPhotonics (China) Co., Ltd. signs the maximum amount guarantee
contract with NO. S.Y.B.Z.B.Zi (2013) No. 001 with Party B;

(2) Mortgagor     /                  signs the maximum amount guarantee contract
with NO. / with Party B;

(3) Pledgor     /                 signs the maximum amount pledge of movables
contract with NO. / with Party B;

(4) Pledgor     /                 signs the maximum amount pledge of rights
contract with NO. / with Party B;

(5) Other ways of guarantee     /                 .                 

7.2 Party A and Party B sign the specific business contracts under the items of
the Contact. Meanwhile, Party B has the right to require Party A to provide
other guarantee except for those stipulated this item.

Article 8

Violation responsibility

8.1 Both sides of Party A and Party B shall strictly obey the agreements of the
Contact and the specific business contacts. Any side not or incompletely
performing the agreed obligations shall undertake the relevant violation
responsibility and compensate for the loss of the other side.

—6—

--------------------------------------------------------------------------------

8.2 In the process of carrying out the Contact, if one of the circumstances
happens, Party A shall be deemed to break the contact:

8.2.1 During the service life of the Contact, Party A makes it clear or
disclosures by his behaviors that he can not or does not perform the agreed
obligations in the Contract and the specific business contracts;

8.2.2 Party A doesn’t carry out any agreed obligation in the contract;

8.2.3 The related files Party A has submitted to Party B and the statement and
guarantee in article 4 are proved to be irreal, inaccurate, incomplete or
intentionally misleading;

8.2.4 Party A stops paying back the due debt, or cannot or expresses him cannot
repay the debt;

8.2.5 Party A’s termination of business, business stoppage, being named in the
gazette, disbandment, business license being canceled, being revoked or the
occurrence of any lawsuits, arbitration or the criminal, administrative
punishment shall produce an adverse effect on Party A’s operation or property
status are thought by Party B to probably or have influenced or damage Party B’s
right under the Contract.

8.2.6 The change of the items of industry and business registration like Party
A’s resident place, business scope , legal representative, etc, or the situation
like occurring foreign major investment, etc, shall seriously affect or threaten
the achievement of Party B’s obligatory right;

8.2.7 Party A suffers a serious financial loss, loss of assets or the loss of
assets caused by external guarantee, or other financial crisis all of which
Party B thinks may or have already influenced or damage Party B’s obligatory
right under the items of the Contract;

8.2.8 Party A changes the use of credit extension arbitrarily;

8.2.9 The great crises occurring to Party A’s shareholders who control interest
and the operation of other related companies or financial aspects or the
occurrence of significant related transactions between Party A and shareholders
who control interest among other related companies, shall influence the normal
operation of Party A;

8.2.10 The occurrence of adverse change in the industry which Party A is in
shall seriously influence or threaten the achievement of Party B’s obligatory
right;

8.2.11 The Party A’s senior executives being suspected of serious corruption,
bribery, fraud, or illegal operating cases is thought to probably or have
influenced or damaged Party B’s obligatory right under the items of the
Contract;

8.2.12 Party A’s situation of violating the contract on other creditors, shall
influence the achievement of Party B’s obligatory right;

8.2.13 Party A’s guarantor violates the agreements of the guarantee contract or
other event of default under the items of the guarantee contract occurs, Party A
shall not offer new guarantee in accordance with Party B’s requirements.

8.2.14 Under situation that the collateral orpledge occurs to be sealed up, be
detained, be reported loss, stopped payment under the items of the guarantee
contract or situations like being taken other compulsory measures, the dispute
of ownership, being infringed or probably being infringed by any third Party,
safety, serviceable condition would be or may be influenced, etc, Party A does
not offer new guarantee in accordance with Party B’s requirements.

8.2.15 Party A uses the false contract with the related party, and uses the
obligatory right like bill receivable, accounts receivable without actual trade
background, etc, to discount or pledge in Party B’s place, to arbitrage Party
B’s capital or credit extension;

8.2.16 Party A refuses to accept Party B’s carrying out the supervision and
examination about Party A’s degree of performing each specific business contacts
and relevant operating and financial activities;

8.2.17 Party A has already or tries to escape or abolish the debts to Party B
through related transaction.

8.2.18 Other events, endangering, damaging or probably endangering, damaging
Party B’s obligatory right, happen to Party A.

—7—

--------------------------------------------------------------------------------

8.3 If one of the situations in agreement 8.2 occurs, Party B has the right to
exercise one or multiple of the following items, and Party A shall have no
objection:

8.3.1 Adjust, cancel or discontinue the general credit limit under the items of
the contract, or adjust the service life of the limit;

8.3.2 Stop granting the general credit limit under the items of the contract,
declaring that all or part of Party A’s debt under the items of the contract
become due immediately, require Party A to pay back all or part of the used
credit limit;

8.3.3 Require Party A to add guarantee or take other measures to ensure that
Party B’s legal interest is not infringed;

8.3.4 Have the right to exercise the right of guarantee;

8.3.5According to the agreements of the contract, directly charge the money from
any account opened by Party A in Party B and Party B’s affiliated institution to
pay off all the debt under the items of the Contract and each specific business
contracts ( including the debt that Party B requires to be paid off in advance),
and need not ask for Party A’s permission in advance.

8.4 All the Party B’s general expenses (including but not limited to legal cost,
travel expense, counsel fee, costs of property preservation, notarial fee,
certification fee, translation fee, evaluation and auction fee, etc) used to
achieve obligatory right shall be undertaken by Party A.

Article 9

The contract’s effectiveness, alteration and termination

9.1 The contract becomes effective after Party A’s legal representative or
authorized person and Party B’s legal representative or authorized person sign
and seal ( signature or stamp with the seal) or stamp with official seal or
special stamp for contract. But before Party A and his guarantor sign a
guarantee contract according to Party B’s requirement and before security
interest under the items of the guarantee contract has become effective
according to laws, Party B is not obligated to allow Party A to use any
financing amount.

9.2 After the contract comes into effect, any party of Party A and Party B shall
not make unauthorized changes or terminate the contract in advance. If there is
need to change or terminate, it shall be made through the agreement of both
parties by a written agreement.

Article 10

Settlement of disputes

10.1 Any disputes generated by or related with the Contract shall be settled by
the consultation of both parties; If the consultation fails, both parties shall
agree to take the second way to settle.

(1) Apply arbitration to     /                 arbitration committee.

(2) File suits to the people’s court in the resident place of Party B.

Article 11

Supplementary articles

11.1 The files like notice from any party to the other one by telegraph and fax
shall be treated as having been delivered once issued; if sent by mail, they
shall be treated as having been delivered 3 days after mail.

11.2 Other items agreed by both parties:

1. Under the contract, the workable amount of the NeoPhotonics (China) Co., Ltd.
shall not be more than 150 million yuan and the workable amount of the
NeoPhotonics Dongguan Co., Ltd. shall not be more than 30 million yuan, and the
total amount used by the NeoPhotonics (China) Co., Ltd. and the NeoPhotonics
Dongguan Co., Ltd. at the same time shall not be more than 150 million yuan.

2. When the NeoPhotonics Dongguan Co., Ltd. uses the amount, the NeoPhotonics
(China) Co., Ltd.shall provide joint liability warranty.

If it is otherwise agreed in the specific business contracts, the content of the
specific business contracts shall prevail. The specific business contracts
signed by Party A and Party B according to each specific credit extension
business and appendix are all the constituent part of the Contract and
constitute a contract entirety with the Contract.

—8—

--------------------------------------------------------------------------------

11.3 Other matters related to this Contract dealt with through written
agreements by both parties shall be treated as the appendix of the Contract. Any
appendix, amendment, addition are the indivisible parts of this Contract, and
have the same legal effect with the Contract.

11.4 The original contract is in triplicate. Part A and Part B each hold one
copy. Each shall obey the Contract.

11.5 Party B has taken proper measures to remind Party A of the items which
remit and limit Party A’s liability under the Contract, and explain the related
items fully according to Party A’s requirements; both parties shall have no
objection to the understanding of the content of all the items in the Contract.

Party A (seal or special stamp for contract):     Party B (seal or special stamp
for contract):

 

  Legal representative:

Legal representative/Principal:

  (or authorized person)

(or authorized person )

 

—9—